Case 2:18-cv-00304-RFB-BNW Document 247-3 Filed 09/15/21 Page 1 of 5




                     Exhibit 3
     Case 2:18-cv-00304-RFB-BNW Document 247-3 Filed 09/15/21 Page 2 of 5




 1     ROTHNER, SEGALL & GREENSTONE
       JONATHAN COHEN (10551)
 2     ELI NADURIS-WEISSMAN (pro hac vice)
       CARLOS COYE (pro hac vice)
 3     510 South Marengo Avenue
       Pasadena, California 91101-3115
 4     Telephone: (626) 796-7555
       Fax:        (626) 577-0124
 5     E-mail: jcohen@rsglabor.com; enaduris-weissmna@rsglabor.com;
               ccoye@rsglabor.com
 6
       CHRISTENSEN JAMES & MARTIN
 7     EVAN L. JAMES (7760)
       DARYL E. MARTIN (6735)
 8     7440 West Sahara Avenue
       Las Vegas, Nevada 89117
 9     Telephone: (702) 255-1718
       Fax:       (702) 255-0871
10     Email: elj@cjmlv.com; dem@cjmlv.com

11     Attorneys for Service Employees International Union
              and Mary Kay Henry
12

13                                 UNITED STATES DISTRICT COURT

14                                       DISTRICT OF NEVADA

15     JAVIER CABRERA, an individual;                   Case No.: 2:18-CV-00304-RFB-DJA
       DEBORAH MILLER, an individual,
16     CHERIE MANCINI, an individual,
       NEVADA SERVICE EMPLOYEES UNION                   DEFENDANTS SERVICE
17     STAFF UNION ("NSEUSU"),                          EMPLOYEES INTERNATIONAL
       an unincorporated association,                   UNION'S AND MARY KAY HENRY'S
18                                                      EXPERT WITNESS DISCLOSURE
                     Plaintiffs,
19
       vs.
20
       SERVICE EMPLOYEES INTERNATIONAL
21     UNION. a nonprofit cooperative corporation;
       LUISA BLUE, in her official capacity as
22     Trustee ofLocal1107; MARTIN MANTECA,
       in his official capacity as Deputy Trustee of
23     Local1107; MARY K. HENRY, in her official
       capacity as Union President; CLARK COUNTY
24     PUBLIC EMPLOYEES ASSOCIATION dba
       NEVADA SERVICE EMPLOYEES UNION
25     aka SEIU 1107, a non-profit cooperative
       corporation; DOES 1-20; and ROE
26     CORPORATIONS 1-20, inclusive,

27                   Defendants.

28
     Case 2:18-cv-00304-RFB-BNW Document 247-3 Filed 09/15/21 Page 3 of 5




 1     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2            Pursuant to Federal Rule of Civil Procedure 26(a)(2)(A)-(B), parties must disclose to

 3     other parties in this matter the identity of any expert witnesses they may use at trial, as well as

 4     written reports by these expert witnesses. Defendants Service Employees International Union

 5     ("SEIU International") and Mary Kay Henry (collectively referred to herein as "Defendants")

 6     intend, and hereby reserve their right, to retain expert witnesses to evaluate any claim of

 7     damages averred by Plaintiffs.

 8            Nonetheless, Defendants believe that it is premature to retain and, thus, to disclose any

 9     expert witness at this stage of the case. First, Defendants' motion to dismiss and motion to sever

10     remain pending. The outcome of those motions would substantially affect the scope of this

11     litigation, including damages. Second, SEIU International propounded discovery on Plaintiffs,

12     including interrogatories and requests for production of documents, on July 12, 2019, but have

13     not received responses to date. Consequently, apart from broad, conclusory statements asserted

14     in Plaintiffs' First Amended Complaint, Defendants have no further information regarding

15     Plaintiffs' alleged damages for an expert witness to evaluate.

16            Thus, Defendants reserve their right to disclose expert witnesses after the pending

17     motions to dismiss are resolved, they receive complete discovery responses to outstanding

18     discovery from Plaintiffs, and have sufficient opportunity for any retained experts to evaluate

19     those responses. Defendants also reserve the right to designate and call at the time of trial any

20     expert witness designated by another party. Defendants further reserve the right to call as an

21     expert witness any expert witness necessary to refute or respond to unanticipated evidence

22     offered by any party during the cases in chief or rebuttal. Defendants also reserve the right to call

23     as an expert witness any expert witness necessary for the impeachment of another party's expert

24     Il l
25     Ill
26     Ill
27     Ill
28     Ill

                                                          1
     Case 2:18-cv-00304-RFB-BNW Document 247-3 Filed 09/15/21 Page 4 of 5



 1     witnesses or other witnesses. Lastly, Defendants reserve the right to designate and call at the

 2     time of trial any of Plaintiffs' treating physicians or health care providers.

 3

 4

 5

 6     DATED: August 12, 2019                 ROTHNER, SEGALL & GREENSTONE
                                              JONATHAN COHEN
 7                                            ELI NADURIS-WEISSMAN (pro hac vice)
                                              CARLOS COYE (pro hac vice)
 8

 9                                            CHRISTENSEN JAMES & MARTIN
                                              EVAN L. JAMES
10                                            DARYL E. MARTIN

11

12

13
                                                      tt· ~,J
                                              By ______________________
                                                      ELI NADURIS-WEISSMAN
                                                                          =-
                                                                                -
                                              (pro hac vice)
14                                            510 South Marengo A venue
                                              Pasadena, CA 91101-3115
15                                            Tel: (626) 796-7555; Fax: (626) 577-0124
                                              Attorneys for Service Employees International Union
16
                                              and Mary Kay Henry
17

18

19

20

21

22

23

24

25

26

27

28


                                                          2
Case 2:18-cv-00304-RFB-BNW Document 247-3 Filed 09/15/21 Page 5 of 5



                                     PROOF OF SERVICE

  STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

         I am employed in the County of Los Angeles, State of California. I am over the age of
  18 years and not a party to the within action; my business address is 510 South Marengo
  Avenue, Pasadena, California 911 01.

         On August 12,2019, I served the foregoing document described as DEFENDANTS
  SERVICE EMPLOYEES INTERNATIONAL UNION'S AND MARY KAY HENRY'S
  EXPERT WITNESS DISCLOSURE on the interested parties in this action by placing a true
  copy thereof enclosed in a sealed envelope addressed as follows:

  Michael J. Mcavoyamaya
  4539 Paseo Del Ray
  Las Vegas, Nevada 89121
  mmcavoyamayalaw@gmail.com

         (By Mail)
         I am "readily familiar" with the firm's practice of collection and processing
         correspondence for mailing. Under that practice I place all envelopes to be mailed in a
         location in my office specifically designated for mail. The mail then would be
         deposited with the U.S. Postal Service on that same day with postage thereon fully
         prepaid at Pasadena, California in the ordinary course of business. I am aware that on
         motion of the party served, service is presumed invalid if postal cancellation date or
         postage meter date is more than one day after date of deposit for mailing affidavit.
         Executed on August 12, 2019.

         (By Electronic Transmission (E-Mail))
         Based on a Court order or on an agreement by the parties to accept service by e-mail
         or electronic transmission, I caused the document(s) described above to be sent from
         e-mail address rrozman@rsglabor.com to the persons at the e-mail address listed
         above. I did not receive, within a reasonable time after the transmission, any
         electronic message or other indication that the transmission was unsuccessful.

  r:-1 (Federal Court)
  ~      I declare under penalty of perjury under the laws of the United States of America that
         the above is true and correct.
